Citation Nr: 0123491	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  97-08 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Jeffrey J. Wood, Attorney at 
Law


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
January 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for hearing loss.  He subsequently perfected a 
timely appeal regarding that denial. 

In a decision issued in September 2000, the Board denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  Thereafter, the veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  At that time, the veteran was 
without a representative.  While the case was pending at the 
Court, the VA Office of General Counsel filed a Motion for 
Remand.  As will be explained in further detail below, the 
motion stated that a remand of this case from the Court to 
the Board was warranted, due to the recent enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).

The veteran's current attorney entered an appearance during 
the litigation.  In March 2001, the Court issued an order in 
which it granted the motion filed by the VA Office of General 
Counsel, vacated the Board's September 2000 decision, and 
remanded the veteran's claim of entitlement to service 
connection for bilateral hearing loss to the Board, for 
compliance with directives that were specified in the motion, 
essentially, consideration of the new legislation.

The case was then returned to the Board for further appellate 
review consistent with the Court's order.  Thereafter, in 
August 2001, the veteran's attorney submitted additional 
documentary evidence directly to the Board, which was 
associated with the veteran's VA claims folder.  As will be 
discussed in greater detail below, the attorney requested 
that this case be remanded to the RO for initial 
consideration of the recently submitted evidence.

REMAND

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  He essentially contends that his 
hearing loss disability was caused by exposure to loud noises 
during service.  In particular, he asserts that his ears were 
damaged as a result of being repeatedly exposed to noise from 
jet engines during his service in the U.S. Air Force.

As discussed above, the veteran's claim was denied by the 
Board in a September 2000 decision.  In that decision, the 
Board reviewed the complete record, and found that there was 
no competent evidence linking the veteran's claimed bilateral 
hearing loss to his military service.  For this reason, the 
Board concluded that the claim of entitlement service 
connection for bilateral hearing loss was not well grounded, 
and the law therefore required that the claim be denied.  

The Board's September 2000 decision was subsequently vacated 
by the Court, pursuant to the motion filed by the VA General 
Counsel.  The motion noted that, during the pendency of the 
veteran's appeal, the President signed into law the VCAA.  As 
discussed above, this statute repealed the requirement that a 
claim be well grounded, and contains new provisions 
pertaining to claims development procedures, including 
assistance to be provided to claimants by the RO.  This law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  See generally Holliday v. Principi, 
14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The motion stated that a remand was 
required, so that the Board could readjudicate the veteran's 
claim of entitlement to service connection pursuant to the 
new legislation.

In accordance with the instructions contained in the motion, 
the Board has reviewed the veteran's claim pursuant to the 
new legislation embodied in the VCAA.  For the reasons and 
bases set forth below, the Board the finds that additional 
evidentiary development is required under the VCAA before 
this claim can be readjudicated. 

The VCAA provides that VA shall provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
VCAA § 3(a), 114 Stat. 2096 (2000) (now codified at 38 U.S.C. 
§ 5103A (West Supp. 2001)).  Such an examination or opinion 
is deemed "necessary" only if the evidence of record (lay 
or medical) includes competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability, and evidence which "indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service."  Id. (emphasis 
added).

In support of his claim, the veteran has submitted private 
medical records showing that he has been diagnosed on several 
occasions with bilateral sensorineural hearing loss.  He has 
also submitted a pamphlet entitled "Noise, Ears & Hearing 
Protection", which explains that "sensorineural" loss 
refers to hearing loss caused by exposure to loud noise.  The 
pamphlet also notes that even brief exposure to certain loud 
noises, such as a gun muzzle blast or a jet engine, can 
result in injuries to unprotected ears.  The veteran has also 
submitted a newspaper article, in which a private physician 
explains that excessive noise is the leading preventable 
cause of hearing loss. 

Although not conclusive as to this claim, the Board believes 
that the aforementioned documents at least suggest that the 
veteran has a bilateral hearing loss disability, and that the 
disability may be related to his military service.  In light 
of the sweeping language of the VCAA, the Board believes the 
veteran is entitled to an examination, to include a 
professional opinion as to the likelihood that a relationship 
exists between his claimed hearing loss disability and his 
military service.  

The VCAA also requires that VA shall notify a claimant and 
the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (now codified 
at 38 U.S.C. § 5103 (West Supp. 2001)).  The Board finds 
that, while this case is in remand status, the RO should 
ensure that all notification action required by the VCAA is 
completed in full.  In this regard, we further note that the 
Secretary of Veterans Affairs has issued new regulations to 
implement the VCAA, which are found at 66 Fed. Reg. 45,620-
632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

As noted in the Introduction section of this decision, the 
veteran's attorney recently submitted additional medical 
evidence in support of the claim.  In general, any pertinent 
evidence submitted by an appellant or his representative, 
that is accepted by the Board, must be referred to the agency 
of original jurisdiction for review and preparation of a 
Supplemental Statement of the Case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. § 20.1304(c) (2000).  In this case, neither the 
veteran nor his attorney has waived his right to initial 
consideration of this evidence by the RO.  In fact, the 
veteran's attorney specifically requested that this case be 
remanded by the Board, in order to allow the RO the 
opportunity to review this evidence in the first instance.  
Because this case is being remanded, the Board finds that the 
RO will have the opportunity to review this evidence in the 
first instance, thereby satisfying the provisions of 38 
C.F.R. § 20.1304(c).

Furthermore, because the VCAA went into effect after the most 
recent SSOC was issued by the RO in April 1998, the Board has 
considered the applicability of Bernard v. Brown, 4 Vet. App. 
384 (1993).  In Bernard, the Court held that, before the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  Because this case is being 
remanded, the Board finds that the RO will have the 
opportunity to adjudicate the veteran's claims pursuant to 
the provisions of the VCAA in the first instance, thereby 
preventing any potential prejudice to the veteran.

Accordingly, this case is remanded for the following action:

1.  The RO should contact the veteran and 
his attorney and inform them of the type of 
additional evidence that would best serve 
to substantiate his claim.  As part of this 
notice, the RO should specifically request 
that the veteran provide the names and 
addresses of any health care providers who 
may possess additional records pertinent to 
his claims which are not already included 
within his VA claims folder.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
any pertinent treatment records identified 
by the veteran in response to this request, 
which have not been previously secured.

2.  Following completion of the 
foregoing, the veteran should be 
scheduled for a VA audiology examination.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
necessary audiometric testing should be 
conducted.  The examiner should comment 
upon whether it is at least as likely as 
not that the veteran's hearing loss is 
related to any incident of military 
service, to include exposure to loud 
noise during service.  The final report 
of the examination should be associated 
with the veteran's claims folder.  

3.  Thereafter, the RO should review the 
claims folder and ensure that all 
developmental and notification actions 
required by VCAA have been completed in 
full.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for bilateral hearing loss.  If 
the benefit sought on appeal remains 
denied, the veteran and his attorney should 
be furnished with copies of a Supplemental 
Statement of the Case and given an 
opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


